Citation Nr: 0844059	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder, currently rated as 
30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected degenerative joint disease (DJD) of the right hip, 
currently rated as 10 percent disabling (previously rated as 
part of a combined 20 percent rating for a "right hip and 
right knee condition").

3.  Entitlement to an increased rating for the service-
connected DJD of the right knee, currently rated as 10 
percent disabling (previously rated as part of a combined 20 
percent rating for a "right hip and right knee condition").


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that confirmed and continued previously assigned 
ratings of 30 percent rating for the service-connected PTSD, 
and a combined 20 percent for the service-connected "right 
hip and knee condition."  

During the course of the appeal, the veteran relocated to 
California from Hawaii, and his claims file was transferred 
to the RO in San Diego, California.  

The issues as listed on the cover page of this decision have 
been recharacterized to accommodate the increased rating for 
the service-connected hip arthritis based on compensable 
limitation of motion; the combined rating must be separated 
into individual ratings to accommodate the increase because 
the 20 percent combined rating is the highest possible rating 
assignable on the basis of arthritis of two or more major 
joints under Diagnostic Code 5010-5003.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once per week, 
impaired judgment, disturbances of motivation and mood with 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Findings of obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships are not demonstrated.  

3.  The veteran's service-connected right hip DJD is 
manifested by arthritis with painful limited motion in the 
hip, including abduction limited to 10 degrees.  

4.  The veteran's service connection right knee DJD is 
manifested by pain and tenderness in the right knee with 
motion from 0 to 95 degrees, further limited to 65 degrees of 
flexion with repetitive motion; neither instability nor 
subluxation are demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating, 
but no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 
9411 (2008).  

2.  The criteria for the assignment of a separate 20 percent 
rating but no higher, for the service-connected right hip DJD 
have been met.  38  U.S.C.A. §§ 1155, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2008).  

3.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected DJD of the 
right knee have not been met.  38  U.S.C.A. §§ 1155, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated February 2005.  This letter, along with a 
subsequent post-adjudicatory notification in October 2005, 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate an increased rating claim and the 
relative duties of VA and the claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
were sent to the veteran after the initial adjudication, in 
May 2008 and June 2008, that, in particular, provided notice 
of how disability ratings are assigned and included the 
specific rating criteria pertaining to PTSD and orthopedic 
disabilities of the hip and knee.  These letters were 
followed by a July 2008 Supplemental Statement of the Case 
(SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
right knee and hip condition, and the service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

PTSD

The veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

VA examinations in June 2005, November 2006, and June 2008 
note that the veteran continued to report symptoms such as 
frequent nightmares, intrusive thoughts, avoidance, 
depression, irritability and chronic sleep impairment.  He 
reportedly did not socialize often, got confrontational, had 
trouble getting along with others, was chronically depressed, 
and had a lot of anxiety.  In addition, the veteran displayed 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran worked as a programmer for Public Works from 1973 
to 2004.  He retired after having problems with co-workers 
and supervisors for the last 4 to 5 years prior to 
retirement.  He enjoyed golf, but his playing was limited due 
to the expense and because of his physical limitations.  He 
took care of his disabled wife and teenage daughter.  He 
occasionally engaged in leisure activity such as going to the 
beach or fishing.  According to examiners, the veteran had a 
pleasant attitude, was well-groomed, and able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  Thought process was linear and goal directed, with 
no evidence of impairment impacting employment or social 
functioning.  There were no delusions or hallucinations.  
That notwithstanding, the veteran appeared chronically 
depressed and downtrodden.  Eye contact was minimal.  He had 
suicidal ideation, but there was no evidence of thought or 
intent to hurt himself or others.  Memory was grossly intact.  
There was no evidence of obsessive or compulsive behavior.  
The veteran had poor frustration tolerance at times with some 
impairment in impulse control.  

An April 2006 memorandum from the veteran's VA psychiatrist 
noted that the veteran's PTSD symptoms continued to worsen.  
The veteran's brother and wife submitted lay statements 
noting that the veteran condition was becoming more 
disturbing since retirement.  The veteran's brother noted 
that the veteran had become less active, less interested in 
things that he used to love, more irritable, preoccupied, and 
unfocused.  He complained often about sleepless nights, and 
increased pain.  

The examiner in June 2008 noted a diagnosis of PTSD that was 
made worse by depression, causing significant psychosocial 
dysfunction.  

It should be noted, however, that hallucinations were denied 
and there was no evidence of delusions.  Moreover, there was 
no evidence of obsessional rituals, spatial disorientation or 
neglect of personal appearance.

Overall, the totality of the PTSD symptoms more nearly 
approximate the criteria for the assignment of a 50 percent 
rating.  The veteran has a flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  These 
are symptoms associated with the criteria for a 50 percent 
rating.  Although the veteran has reported suicidal ideation 
and near continuous depression (both symptoms listed under 
the criteria for a 70 percent rating), he also exhibited 
symptoms associated with the 30 percent rating, such as 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.  The veteran does not exhibit most of the 
symptomatology associated with the assignment of a 70 percent 
rating.  For example, the veteran does not have obsessional 
rituals, illogical obscure or irrelevant speech, near-
continuous panic, and his chronic depression does not affect 
his ability to function independently or appropriately.  The 
veteran has some impulse control, but rarely, if ever, has 
periods of physical violence against others.  The veteran 
does not exhibit spatial disorientation, neglect of personal 
appearance or hygiene.  Moreover, the veteran has been 
married to the same woman for over 30 years, and he spends 
time with other family members.  While the evidence shows 
that the veteran has difficulty in establishing and 
maintaining effective social relationships, he clearly does 
not exhibit an inability to establish and maintain such 
relationships as is evidenced by his lengthy marriage.  

Global Assessment of Functioning (GAF) scores have 
consistently been around 50.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The veteran's suicidal ideation is acknowledged, but he does 
not appear to have a plan, and ideation alone does not 
necessarily warrant the assignment of a rating in excess of 
50 percent.

The record reflects increased PTSD symptoms, which warrant 
the assignment of an increased, 50 percent rating; but, the 
PTSD symptomatology does not rise to a level that would 
warrant an evaluation higher than 50 percent under the 
applicable rating criteria.  The totality of the evidence 
paints a disability picture that is more nearly approximated 
by the assignment of a 50 percent evaluation, but no higher.  
The criteria for the assignment of this 50 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  
Orthopedic Disabilities of the Right Hip & Knee

Service connection is in effect for residuals of a gunshot 
wound to the right thigh, Muscle Groups XIV and XIII with 
fractured femur, rated as 40 percent disabling.  Service 
connection is also in effect for DJD of the right knee and 
DJD of the right hip.  These two disabilities have been 
awarded a combined rating totaling 20 percent, based on 
noncompensable limitation of motion of two major arthritic 
joints.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected DJD of the right knee and hip 
has been rated as 20 percent disabling based on 
noncompensable limitation of motion of two major joints with 
objective evidence of arthritis.  This is the equivalent of 
assigning 10 percent for the right knee and 10 percent for 
the right hip.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code(s), a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The knee and hip are considered major joints.  38 
C.F.R. § 4.45(f).

The RO essentially determined that the veteran had objective 
evidence of arthritis of the right hip and right knee, but 
the limitation of motion for each was noncompensable; thus, 
separate 10 percent ratings were assigned, and combined to 
total 20 percent.  See 38 C.F.R. § 4.25.  Essentially, the 
rating schedule recognizes pain, tenderness, stiffness, etc., 
even if motion is not limited.

Regarding ratings for limitation of motion of the hip, 
Diagnostic Code 5252 rates limitation of flexion of the hip 
and Diagnostic Code 5253 rates impairment of the thigh.  
Under Diagnostic Code 5252, a 10 percent disability rating is 
warranted for limitation of flexion of the thigh to 45 
degrees, a 20 percent disability rating is warranted for 
limitation of flexion of the thigh to 30 degrees, a 30 
percent is warranted for limitation of flexion of the thigh 
to 20 degrees and a maximum 40 percent is warranted for 
limitation of flexion to 10 degrees.  Under Diagnostic Code 
5253 for impairment of the thigh, a 10 percent disability 
rating is warranted for limitation of impairment of the thigh 
that results in limitation of adduction to the extent that 
the individual cannot cross his legs, or limitation of 
rotation to the extent the individual cannot toe-out more 
than 15 degrees with the affected leg.  A maximum 20 percent 
disability rating is warranted with impairment of the thigh 
that results in limitation of abduction to the extent that 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.  

The normal range of hip abduction is from zero degrees to 45 
degrees.  The normal range of hip flexion is from zero 
degrees to 125 degrees.  See 38 C.F.R. § 4.71, Plate II.

At VA examination in June 2005, range of motion of the right 
hip was as follows:  external rotation 0-45 degrees, internal 
rotation 0-20 degrees; flexion 0-95 degrees, extension 0-35 
degrees, abduction 0-35 degrees, and adduction 0-20 degrees.  
Importantly, the examiner noted that all of the above 
limitations were further limited 50 percent more due to pain, 
resulting in abduction 0-18 and adduction 0-10 degrees, for 
example.  

At VA examination in February 2008, range of motion of the 
right hip revealed flexion 90 degrees, with pain noted over 
the lateral aspect; internal rotation 10 degrees, right, with 
pain; external rotation 35 degrees, right, with pain; 
abduction 10 degrees, with pain noted in the lateral hip 
region.  Fabere sign was positive.  There was tenderness over 
the iliotibial band in the middle third.  These ranges were 
not further limited by pain, weakness, fatigue, or lack of 
endurance after repetitive testing.  

Based on the above examination reports, the limitation of 
motion of the right hip is now compensable.  In particular, 
the limitation of abduction to 10 degrees; thus, the criteria 
are met for the assignment of a 20 percent rating, but no 
higher, based on compensable limitation of abduction under 
Diagnostic Code 5253 for hip impairment.  

Importantly, the analysis does not end here.  A determination 
must be made as to whether the assignment of a separate 20 
percent rating based on compensable limitation of motion of 
the right hip violates the rule against pyramiding.  All 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25 (2005).  
However, pyramiding, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's muscle group injuries are rated based, at least 
in part, on limitation of motion of the affected part.  Thus, 
there must be a determination as to whether the veteran's 
service-connected hip limitation of motion is already 
contemplated for in the currently assigned 40 percent rating 
for the underlying service-connected muscle injury.  If that 
is the case, then the assignment of a 20 percent rating for 
limitation of motion of the hip would violate the rule 
against pyramiding.  

38 C.F.R. § 4.55 explains the principles of combined ratings 
for muscle injuries as follows:  

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Service connection is in effect for residuals of a gunshot 
wound to the right thigh, Muscle Groups XIV and XIII with 
fractured femur, rated as 40 percent disabling.  This is the 
highest possible rating for muscle injuries in Groups XIII 
and XIV.  

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  If the 
injury is severe, a 40 percent disability rating will be 
assigned.  A 30 percent rating will be awarded if moderately 
severe, 10 percent if moderate, and 0 percent if slight.

Diagnostic Code 5314 pertains to impairment of Muscle Group 
XIV.  Muscle Group XIV is the anterior thigh muscle group.  
The functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XVII in postural support of the 
body, and acting with the hamstring muscles in 
synchronization of the hip and the knee.  The involved 
muscles include the sartorius, the rectus femoris, the vastus 
externus, the vastus intermedius, the vastus internus, and 
the tensor vaginae femoris.  Under DC 5314, a moderate injury 
warrants a 10 percent rating.  A moderately severe injury 
warrants a 30 percent rating.  A severe injury warrants a 
maximum 40 percent rating.  38 C.F.R. § 4.73.

Only injuries to Muscle Groups XIII and IV are service 
connected.  This is significant because the veteran's 
limitation of abduction, which is now limited to only 10 
degrees, is compensable, and it is not already contemplated 
by a service-connected muscle group injury.  Abduction, for 
example, is contemplated by Muscle Group XVII.  Diagnostic 
Code 5317 pertains to injuries to Muscle Group XVII which 
includes extension of the hip and abduction of thigh.  It 
includes elevation of opposite side of pelvis, tension of the 
fascia lata and iliotibial band.  38 C.F.R. § 4.73.

The assignment of a 20 percent rating for the service-
connected DJD of the right hip based on compensable 
limitation of motion is assigned based, not on the criteria 
for muscle injuries but, rather, under Diagnostic Code 5253 
for impairment of the thigh.  This is possible without 
violating the rules against pyramiding because service 
connection is not in effect for the Muscle Group affecting 
abduction of the thigh/hip.  Thus, the assignment of a 
separate 20 percent rating for limitation of motion of the 
right hip is not rating the same symptoms twice.  

A rating in excess of 20 percent is not assignable for the 
service-connected DJD of the right hip because flexion of the 
thigh is not limited to 20 degrees or less, there is no 
ankylosis of the hip, no malunion of the hip and no nonunion 
of the hip.  Additionally, there is no false or flail hip 
joint.

Regarding ratings for the knee, Diagnostic Codes 5260 and 
5261 govern the rating criteria with regard to limitation of 
motion of the knee.  Under Diagnostic Code 5260, limitation 
of flexion of the knee warrants a zero percent rating when 
flexion is limited to 60 degrees; a 10 percent rating when 
limited to 45 degrees; a 20 percent rating when limited to 30 
degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

According to VA examination in June 2005 the motion of the 
right knee ranged from 0 to 105 degrees, with an additional 
30 degrees lost on flexion after repetitive use.  In February 
2008, range of motion of the right knee was from 0 to 95 
degrees.  There was no additional limitation due to pain, 
fatigue, weakness, etc.  Pain and tenderness were noted at 
both examinations.  The diagnosis in February 2008 was right 
knee patellofemoral pain syndrome with patellar 
chondromalacia, with accompanying mild tricompartmental 
degenerative arthritis with patellar chondromalacia without 
evidence of any instability, with multiple scars in the right 
thigh, right hip, and without evidence of significant 
ligamentous laxity.  

Flexion from 0 to 75 (105-30) degrees translates to 
noncompensable limitation of motion of the knee, under both 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  Based on the criteria at 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a 10 percent rating is therefore 
assigned for noncompensable arthritis of a major joint based 
on the veteran's objective evidence of arthritis.  

Separate ratings, in addition to those assigned for 
limitation of motion, may be assigned for recurrent 
subluxation or lateral instability of the knee.  Recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion; however, given that neither subluxation 
nor lateral instability has been objectively demonstrated on 
any examination, a separate evaluation under Diagnostic Code 
5257 is not warranted.

Similarly, as the veteran does not have ankylosis of the 
knee, a rating under Diagnostic Code 5256 is not appropriate.  
Additionally, the veteran has not demonstrated dislocated or 
semilunar cartilage, or impairment of the tibia and fibula 
such that a rating under Diagnostic Code 5259 or 5262 would 
be appropriate.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the service-connected 
right knee DJD; there is no doubt to be resolved; and an 
increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

The medical evidence indicates that the limitation of motion 
of the right knee remains noncompensable; however, the 
limitation of the right hip is now shown to be compensable 
and warrants a 20 percent rating.  In order to accommodate 
the assignment of a rating in excess of 10 percent for the 
right hip, alone, the two disabilities must now be rated 
separately because a combined 20 percent rating is the 
highest possible rating under Diagnostic Code 5003-5010.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  However, there has been no showing that the 
service-connected right hip and knee arthritis or the PTSD 
under consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the veteran has 
significant impairment of the right hip and knee which 
results in certain work restrictions.  However, the regular 
scheduler standards contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards and referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996).


ORDER

An increased rating to 50 percent, but no higher, for the 
service-connected PTSD, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A increased rating to 20 percent for the service-connected 
right hip DJD (after separating the right hip DJD from the 
right knee DJD and assigning each a 10 percent rating) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased rating, in excess of 10 percent for the service-
connected right knee DJD (after separating the right hip DJD 
from the right knee DJD and assigning each a 10 percent 
rating) is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


